DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made that this application is a continuation) of 16/387,237 (PAT 11307063) which is a continuation-in-part of 15/853,39 (PAT 10698412)
Information Disclosure Statement
 	The information disclosure statement(s) (IDS) submitted on 03/15/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
While it is not necessary for the applicant to submit an information disclosure statement that lists the prior art cited by the examiner in the parent application for the continuing application claiming the benefit under 35 U.S.C. 120 to said parent application (other than an international application that designated the U.S.), the information will not be printed on the patent issuing from the continuing application unless cited by the Applicant on an IDS or by the Examiner for the present application. See MPEP 609.02. The Examiner notes in particular that while the Examiner has (re-)considered all of the prior art of the parent application and cursorily reviewed related applications that were previously examined by the Examiner, the Examiner has not verified that all of said considered references are listed on the IDS.
Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
The Examiner has (again) focused present examination on reviewing (parent numbering) pages 32-46 (figs. 49-58) of the present drawings.
The Examiner notes that while (Examiner requested) corrections from the parent application of the drawings have been submitted for the present application, noting for example “5912” & “5910” of fig. 55D, the accompanying correction to the specification was not filed:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “5912” and “5910”.
The Examiner suggests that Applicant review the parent and related applications including 3.12 amendments thereof for identification of minor errors and corrections to other drawings previously presented.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by an Examiner’s amendment. See MPEP § 1302.04(a).
The following title is suggested:
 “INSPECTION ROBOT FOR HORIZONTAL TUBE INSPECTION HAVING SWAPPABLE SENSOR CARRIAGE”.
Applicant is reminded of the proper language for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of
use of phrases which can be implied (“are disclosed”).
Correction is required.  See MPEP § 608.01(b).
The specification is objected to for the corresponding lack of description numbers as put forth in the above drawing corrections.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification. Similar to the Drawings, the Examiner suggests that Applicant review the previous objections and corrections for the parent and related applications.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 2,
 Applicant re-introduces that “the encoder comprises a spring”, whereas independent claim 1 already establishes that the “encoder comprising….a spring…”, leading to confusion as to whether the two springs are different or the same spring. The Examiner has looked to the disclosure for guidance and found that the spring of the encoder is one in the same. The Examiner suggests “wherein theof the encoder is structured to bias the passive wheel toward the top tube to ensure contact between the passive wheel and a surface of the top tube”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Dean et al (US 20130142297 A1; hereafter “Dean”) in view of Applicant cited Maeyama et al (US 4879973 A; hereafter “Maeyama”), newly cited Graham et al (US 20140069193 A1; hereafter “Graham”), and in further view of Applicant cited Kelly et al (US 4757258 A; hereafter “Kelly”).

Regarding independent claim 1,
 
 Dean teaches an inspection apparatus (fig. 4, vertical deployment system VDS 100) for inspecting a vertically arranged layer of tubes (fig. 4, steam generator U-tubes 203) (Title “STEAM GENERATOR UPPER BUNDLE INSPECTION TOOLS”; [0035] “deployable support may be utilized in combination with the rail assembly 110 to provide a support to another steam generator component or surface”), comprising:
at least one telescoping pole (fig. 4, telescoping boom assembly 120);
a configurable (silent that the carriage itself is swappable) sensor carriage assembly (fig. 4, delivery capsule 130) coupled to the at least one telescoping pole (fig. 4, telescoping boom assembly 120), the sensor carriage assembly (fig. 4, delivery capsule 130) structured to accept at least one of a plurality of sensors (sensors of capsule 130), wherein the at least one of the plurality of sensors (sensors of capsule 130) comprises an (silent) ultrasonic sensor, a (silent) laser profiler, or (taught) a camera and a light ([0047] “one or more cameras or video recording devices, one or more LED packages or other lighting systems, one or more examination probes, an eddy current sensor and deployment tool, and/or retrieval tooling”; [0050] “comprises on-board video and lighting (color video, IR, UV, CCD, etc.) and optionally, one or more additional sensors and/or tools (e.g., a retrieval tool)”);
a lowering mechanism (actuating device with motor or crank handle) operationally coupled to the at least one telescoping pole (fig. 4, telescoping boom assembly 120) and structured to selectively extend or retract the at least one telescoping pole (fig. 4, telescoping boom assembly 120), thereby providing a selected vertical position of the sensor carriage assembly (fig. 4, delivery capsule 130); and
an encoder ([0043] “encoders”; [0052] “rotary encoder”; [0053] “string encoders”; [0054] “encoder”) operatively coupled to the inspection apparatus (fig. 4, VDS 100)  ([0043] “When the telescoping boom assembly 120 is initially deployed into a vertical position at a desired horizontal position, the horizontal position is verified. This verification may be accomplished either visually (e.g., by reference to the tube columns or other visual landmarks), via mechanical or electromechanical devices (e.g., mechanical distancing apparatuses, such as pulleys or gears, rotary encoders, etc.), or via one or more positioning sensors”).
Dean does not teach items: 1) a drive module comprising a pair of wheels structured to engage a top tube of a vertically arranged layer of tubes; 2) where the sensor carriage assembly is swappable; and 3) wherein the encoder comprises a passive wheel, a spring, and a sliding coupler.
Regarding item 1), Maeyama teaches an inspection apparatus (Title “Automatic tube circumference scanning apparatus”), comprising: 
 a drive module (motor module for driving motor-driven rollers) comprising a pair of wheels (fig. 1, guide rollers 2a) structured to engage a top tube (fig. 1, uppermost superheater tube 1) of a vertically arranged layer of tubes (boiler tubes) (see for example fig. 10; Field of Invention) (col. 3, ll. 56-60 “upper and lower support/traverse sections 7 and 11 could be moved by making use of motor-driven rollers”); 
 at least one vertically movable rail (fig. 1, flexible rail 8 on rack 9); 
 a sensor carriage assembly (fig. 6, probe scanning section 16) (col. 3, ll. 37-47 “supersonic thickness probe 15”; col. 4, ll. 1-8 “also is possible for the probe scanning section to be loaded with various working apparatuses such as a contour measuring apparatus, a penetrative defect hunting apparatus, a fiberscope or a cleaning apparatus, and to be subjected to similar operations to perform desired measurements and operations”) coupled to the at least one vertically movable rail (fig. 1, flexible rail 8 on rack 9); and 
 a lowering mechanism (fig. 4, motor 12 with gear 13 with brake 14) operationally coupled to the at least one vertically movable rail (fig. 1, flexible rail 8 on rack 9) and structured to selectively extend or retract the at least one vertically movable rail (fig. 1, flexible rail 8 on rack 9) thereby providing a selected vertical position of the sensor carriage assembly (fig. 6, probe scanning section 16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maeyama’s drive module with Dean’s inspection apparatus thereby providing a more versatile and advantageously operable inspection apparatus which can be more easily maneuvered into an initial position across a tube without need of a railing and therefore not limited by the extent thereof. Complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dean’s telescoping sensor carriage and actuating means therefor with Maeyama’s inspection apparatus thereby providing a more extensive inspection tool which can be rotated and extended into position.
Regarding item 2):
Dean teaches a carriage which can have a variety of instruments, sensors, tools and/or payloads dependent upon the particular structure being inspected ([0035] “In general, the VDS 100 is designed for a vertical lift of instruments, sensors, tools and/or payloads about 30-33 feet or more, depending on the structure of the particular type of steam generator to be inspected”; [0047] “may comprise, but is not limited to, one or more cameras or video recording devices, one or more LED packages or other lighting systems, one or more examination probes, an eddy current sensor and deployment tool, and/or retrieval tooling”).
It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the present case, only ordinary skill in the art is required to make Dean’s carriage separable and has the expected advantage of enabling Dean’s chosen carriage to be of a particular type having the particular necessary/useful instruments, sensors, tools, and/or payloads for the particular type of inspected structure.
Furthermore, Graham teaches a swappable carriage (Title “RAIL CONDITION MONITORING SYSTEM WITH CARRIAGE”; [0010] ”carriage features a quick release design” and “modular unit configured for sensing and wirelessly transmitting data generated by ultrasonic sensing of the rail”; [0057] “quick connections between the carriage 10 and a modular, preferably palletized Carriage Support Unit (CSU) 90”).
The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making a component modularly separable is a common sense enhancement that is desirable for ease of configuring a sensing system for a particular inspected structure. See MPEP 2144(II).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dean’s carriage to be swappable—as supported by Graham’s quick connection swappable carriage for the expected reasons put forth above inclusive of being able to swap in a particular carriage carrying the particular necessary/useful instruments, sensors, tools, and/or payloads for the particular type of inspected structure, and thus saving on costs and/or time to either reconfigure without the benefit of a quick dis/connect structure and/or having a full additional sensor system to instead swap out for each particular inspection requirement.
Regarding item 3), Kelly teaches see fig. 4A wherein an encoder (encoder system of 4A comprising encoder 90) comprises a passive wheel (84b), a spring (82a), and a sliding coupler (coupling portions of fig. 4A which are able to slide) (Title “Probe carrier system for inspecting boiler tubes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kelly’s encoder system for a probe carrier system for inspecting tubes with Dean’s inspection apparatus for tubes for the expected purpose of providing a mechanical means with encoding for positioning and verification of said positioning useful for tracking the locations of inspection and therefore improving the accuracy thereof and thus better enabling proper maintenance/repairs of the tubes.

Regarding claim 3, which depends on claim 1,
 
 Dean as modified (see analysis of independent claim) suggests wherein the swappable (as previously modified by Graham to be swappable) sensor carriage assembly (fig. 4, delivery capsule 130) comprises a quick connect mechanism (as previously modified by Graham to have quick connect mechanism. Graham: [0010] ”carriage features a quick release design” and “modular unit configured for sensing and wirelessly transmitting data generated by ultrasonic sensing of the rail”; [0057] “quick connections between the carriage 10 and a modular, preferably palletized Carriage Support Unit (CSU) 90”).

Regarding claim 5, which depends on claim 1,
 
 Dean does not teach wherein the drive module further comprises a motor operatively coupled to at least one wheel of the pair of wheels.
Maeyama teaches wherein the drive module (motor module for driving motor-driven rollers) further comprises a motor (motor for motor-driven rollers) operatively coupled to at least one wheel (fig. 1, guide roller 2a) of the pair of wheels (fig. 1, guide rollers 2a) (col. 3, ll. 56-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maeyama’s drive module with Dean’s inspection apparatus for the same combination and motivation provided for the independent claim. The Examiner additionally notes that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III). In the present case, only ordinary skill in the art is required to motorize control over at least one wheel, and the advantages of automated motor means includes the conventional and expected advantages of greater efficiency. 

Regarding claim 6, which depends on claim 1,
 
 Dean as modified (see analysis of independent claim) further comprising a controller (controller for VDS; inclusive of control electronics 312 and control console 302 and control hardware 304, see fig. 14) in communication with the swappable (as previously modified by Graham to be swappable) sensor carriage assembly (fig. 4, delivery capsule 130) and configured to receive sensor data  ([0032] “FIG. 14 shows an example of a control layout for the VDS of FIGS. 1-10.”).

Regarding claim 7, which depends on claim 1,
 
 Dean as modified suggests (see analysis of independent claim) wherein the swappable (as previously modified by Graham to be swappable) sensor carriage assembly (fig. 4, delivery capsule 130) comprises at least one guide arm (not shown; registration apparatus comprising sets of finger-like guide projections) structured to engage a tube (fig. 4, steam generator U-tube 203) of at least one of the vertically arranged layer of tubes (fig. 4, steam generator U-tubes 203) or an adjacent vertically arranged layer of tubes (fig. 4, steam generator U-tubes 203) ([0043] “To facilitate horizontal or lateral movement of the telescoping boom assembly 120, a registration apparatus is preferably provided, the registration apparatus (not shown) comprising sets of registration guides (e.g., finger-like projections) that can be selectively pneumatically powered outwardly from a retracted position at rest or inwardly from an extended position”).  

Regarding claim 8, which depends on claim 1,
 
 Dean as modified suggests (see analysis of independent claim) further comprising a sensor carriage actuator (rotary actuator of capsule 130) operatively engaged with the swappable (as previously modified by Graham to be swappable) sensor carriage assembly (fig. 4, delivery capsule 130), and capable to selectively rotate the swappable (as previously modified by Graham to be swappable) sensor carriage assembly (fig. 4, delivery capsule 130) between an inspection position and aPage 3 of 6 PRELIMINARY AMENDMENTDkt: GROB-0006-U01raising/lowering position ([0041] “The delivery capsule 130 itself may be fixed to a distal end of telescoping boom assembly 120 or may alternatively be rotatably attached thereto with an associated drive system (e.g., motor, rotary actuator, etc.) to rotate the delivery capsule 130 through a selected range”).  

Regarding claim 9, which depends on claim 1,
 
 Dean as modified (see analysis of independent claim) suggests wherein the swappable (as previously modified by Graham to be swappable) sensor carriage assembly (fig. 4, delivery capsule 130) is further structured to accept a plurality of sensors (sensors of capsule 130) ([0047] “one or more cameras or video recording devices, one or more LED packages or other lighting systems, one or more examination probes, an eddy current sensor and deployment tool, and/or retrieval tooling”; [0050] “comprises on-board video and lighting (color video, IR, UV, CCD, etc.) and optionally, one or more additional sensors and/or tools (e.g., a retrieval tool)”.

Claim(s) 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Dean in view of Applicant cited Maeyama, and in further view of newly cited Graham.

Regarding independent claim 10,
 
 Dean teaches a method of inspecting horizontal tubes (fig. 4, steam generator U-tubes 203) in an industrial environment (Title “STEAM GENERATOR UPPER BUNDLE INSPECTION TOOLS”; Abstract “robotic inspection vehicle”; [0035] “deployable support may be utilized in combination with the rail assembly 110 to provide a support to another steam generator component or surface”), comprising:
selecting a configurable (silent that the carriage itself is swappable) sensor carriage assembly (fig. 4, delivery capsule 130) comprising a desired sensor for inspecting a plurality of vertically arranged layers of tubes (fig. 4, steam generator U-tubes 203), wherein the desired sensor comprises an (silent) ultrasonic sensor, (silent) a laser profiler, or (taught) a camera and a light ([0035] “In general, the VDS 100 is designed for a vertical lift of instruments, sensors, tools and/or payloads about 30-33 feet or more, depending on the structure of the particular type of steam generator to be inspected”; [0047] “may comprise, but is not limited to, one or more cameras or video recording devices, one or more LED packages or other lighting systems, one or more examination probes, an eddy current sensor and deployment tool, and/or retrieval tooling”; [0050] “comprises on-board video and lighting (color video, IR, UV, CCD, etc.) and optionally, one or more additional sensors and/or tools (e.g., a retrieval tool)”);
coupling the selected sensor carriage assembly (fig. 4, delivery capsule 130) to an inspection robot (fig. 4, VDS 100);
moving the sensor carriage assembly (fig. 4, delivery capsule 130) of the inspection robot (fig. 4, VDS 100) vertically to align with a selected tube (fig. 4, steam generator U-tube 203) of the plurality of vertically arranged layers of tubes (fig. 4, steam generator U-tubes 203);
rotating (via rotary actuator of capsule 130) the sensor carriage assembly (fig. 4, delivery capsule 130) from a descent position to an inspection position; and
interrogating the selected tube (fig. 4, steam generator U-tube 203) with the desired sensor (sensor of delivery capsule 130) of the selected sensor carriage assembly (fig. 4, delivery capsule 130) as the inspection robot (fig. 4, VDS 100) travels along a length.
Dean does not teach items: 1) positioning a drive module of an inspection robot on a top tube of a plurality of vertically arranged layers of tubes, nor traveling along a length of the top one of the plurality of vertically arranged layers of tubes; and 2) where the sensor carriage assembly is swappable.
Regarding item 1), Maeyama teaches a method of inspecting horizontal tubes (boiler tubes) (see for example fig. 10; Field of Invention) in an industrial environment (Title “Automatic tube circumference scanning apparatus”), comprising: 
 positioning a drive module (motor module for driving motor-driven rollers) of an inspection apparatus on a top tube (fig. 1, uppermost superheater tube 1) of a plurality of vertically arranged layers of tubes (boiler tubes); 
 moving a sensor carriage assembly (fig. 6, probe scanning section 16) of the inspection apparatus vertically (via motor 12 with gear 13 with brake 14) to align with a selected tube (boiler tube) of the plurality of vertically arranged layers of tubes (boiler tubes), wherein the sensor carriage assembly (fig. 6, probe scanning section 16) descends to an inspection position; and 
 interrogating the selected tube (boiler tube) with a sensor (fig. 6, supersonic probe 15) (col. 4, ll. 1-8 “also is possible for the probe scanning section to be loaded with various working apparatuses such as a contour measuring apparatus, a penetrative defect hunting apparatus, a fiberscope or a cleaning apparatus, and to be subjected to similar operations to perform desired measurements and operations”) of the sensor carriage assembly (fig. 6, probe scanning section 16) as the inspection apparatus travels (via motor-driven rollers) along a length of the top one (fig. 1, uppermost superheater tube 1) of the plurality of vertically arranged layers of tubes (boiler tubes).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maeyama’s drive module and associated traveling method with Dean’s inspection apparatus and associated method thereby providing a more versatile and advantageously operable inspection apparatus which can be more easily maneuvered into an initial position traveling across a tube without need of a railing and therefore not limited by the extent thereof. Complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dean’s telescoping sensor carriage and actuating means therefor with Maeyama’s inspection apparatus and associated method thereby providing a more extensive inspection tool which can be rotated and extended into position.
Regarding item 2):
Dean teaches a carriage which can have a variety of instruments, sensors, tools and/or payloads dependent upon the particular structure being inspected ([0035] “In general, the VDS 100 is designed for a vertical lift of instruments, sensors, tools and/or payloads about 30-33 feet or more, depending on the structure of the particular type of steam generator to be inspected”; [0047] “may comprise, but is not limited to, one or more cameras or video recording devices, one or more LED packages or other lighting systems, one or more examination probes, an eddy current sensor and deployment tool, and/or retrieval tooling”).
It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the present case, only ordinary skill in the art is required to make Dean’s carriage separable and has the expected advantage of enabling Dean’s chosen carriage to be of a particular type having the particular necessary/useful instruments, sensors, tools, and/or payloads for the particular type of inspected structure.
Furthermore, Graham teaches a swappable carriage (Title “RAIL CONDITION MONITORING SYSTEM WITH CARRIAGE”; [0010] ”carriage features a quick release design” and “modular unit configured for sensing and wirelessly transmitting data generated by ultrasonic sensing of the rail”; [0057] “quick connections between the carriage 10 and a modular, preferably palletized Carriage Support Unit (CSU) 90”).
The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making a component modularly separable is a common sense enhancement that is desirable for ease of configuring a sensing system for a particular inspected structure. See MPEP 2144(II).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dean’s carriage to be swappable—as supported by Graham’s quick connection swappable carriage for the expected reasons put forth above inclusive of being able to swap in a particular carriage carrying the particular necessary/useful instruments, sensors, tools, and/or payloads for the particular type of inspected structure, and thus saving on costs and/or time to either reconfigure without the benefit of a quick dis/connect structure and/or having a full additional sensor system to instead swap out for each particular inspection requirement.


Regarding claim 12, which depends on claim 10,
 
 Dean teaches coupling a configured (silent to swappable) sensor carriage assembly (fig. 4, delivery capsule 130) from the inspection robot (fig. 4, VDS 100), wherein the sensor carriage assembly (fig. 4, delivery capsule 130) comprises a desired sensor (sensor of delivery capsule 130) for inspecting the plurality of vertically arranged layers of tubes (fig. 4, steam generator U-tubes 203), wherein the second desired sensor (sensor of delivery capsule 130) comprises an (silent) ultrasonic sensor, a (silent) laser profiler, or (taught) a camera and a light ([0035] “In general, the VDS 100 is designed for a vertical lift of instruments, sensors, tools and/or payloads about 30-33 feet or more, depending on the structure of the particular type of steam generator to be inspected”; [0047] “may comprise, but is not limited to, one or more cameras or video recording devices, one or more LED packages or other lighting systems, one or more examination probes, an eddy current sensor and deployment tool, and/or retrieval tooling”; [0050] “comprises on-board video and lighting (color video, IR, UV, CCD, etc.) and optionally, one or more additional sensors and/or tools (e.g., a retrieval tool)”).
Dean does not teach where the sensor carriage assembly is swappable, namely: 
 selecting a second swappable sensor carriage assembly comprising a second desired sensor for inspecting the plurality of vertically arranged layers of tubes, wherein the second desired sensor comprises an ultrasonic sensor, a laser profiler, or a camera and a light; and coupling the selected second swappable sensor carriage assembly to the inspection robot, and
 coupling the selected second swappable sensor carriage assembly to the inspection robot.
However, Graham teaches a swappable carriage (Title “RAIL CONDITION MONITORING SYSTEM WITH CARRIAGE”; [0010] ”carriage features a quick release design” and “modular unit configured for sensing and wirelessly transmitting data generated by ultrasonic sensing of the rail”; [0057] “quick connections between the carriage 10 and a modular, preferably palletized Carriage Support Unit (CSU) 90”). 
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dean’s carriage to be swappable—as supported by Graham’s quick connection swappable carriage for the expected reasons put forth above inclusive of being able to swap in a particular carriage carrying the particular necessary/useful instruments, sensors, tools, and/or payloads for the particular type of inspected structure, and thus saving on costs and/or time to either reconfigure without the benefit of a quick dis/connect structure and/or having a full additional sensor system to instead swap out for each particular inspection requirement. See also extensive analysis provided in independent claim pertaining to swappable, which is pertinent hereto.
Therefore, Dean as modified by Graham suggests uncoupling the selected swappable (as modified by Graham to be swappable) sensor carriage assembly (fig. 4, delivery capsule 130) from the inspection robot (fig. 4, VDS 100), selecting a second swappable (as modified by Graham to be swappable) sensor carriage assembly (fig. 4, delivery capsule 130) comprising a second desired (desired based on the particular structure to be inspected, see at least Dean [0035]) sensor (sensor of delivery capsule 130) for inspecting the plurality of vertically arranged layers of tubes (fig. 4, steam generator U-tubes 203), wherein the second desired sensor (sensor of delivery capsule 130) comprises an (silent) ultrasonic sensor, a (silent) laser profiler, or (taught by Dean) a camera and a light, and coupling the selected second swappable sensor carriage assembly (fig. 4, delivery capsule 130) to the inspection robot (fig. 4, VDS 100).

Regarding claim 13, which depends on claim 10,
 
 Dean teaches further comprising moving the inspection robot (fig. 4, VDS 100) during the interrogating at a selected speed (respective selected speeds of telescoping section for delivery capsule, the rover, and the in-bundle rover for respective interrogating therewith). 
Dean does not teach moving the inspection robot along the top tube during the interrogating at a selected speed.
Maeyama teaches positioning a drive module (motor module for driving motor-driven rollers) of an inspection apparatus on a top tube (fig. 1, uppermost superheater tube 1) of a plurality of vertically arranged layers of tubes (boiler tubes) and interrogating the selected tube (boiler tube) with a sensor (fig. 6, supersonic probe 15) (col. 4, ll. 1-8 “also is possible for the probe scanning section to be loaded with various working apparatuses such as a contour measuring apparatus, a penetrative defect hunting apparatus, a fiberscope or a cleaning apparatus, and to be subjected to similar operations to perform desired measurements and operations”) of the sensor carriage assembly (fig. 6, probe scanning section 16) as the inspection apparatus travels (via motor-driven rollers) along a length of the top one (fig. 1, uppermost superheater tube 1) of the plurality of vertically arranged layers of tubes (boiler tubes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maeyama’s drive module and associated traveling method with Dean’s inspection apparatus and associated method for the same combination and motivation provided for the independent claim.
 
Regarding claim 14, which depends on claim 13,
 
 Dean as modified (see analysis of independent claim) suggests wherein the moving the selected swappable (as modified by Graham to be swappable) sensor carriage assembly (fig. 4, delivery capsule 130) vertically comprises operating a rotatable hand crank handle (fig. 4, handle 140).
Dean does not teach wherein the handle is in the form of a wheel.
However, the Examiner (again; see parent application) takes Official Notice that hand wheels are widely available components and further that a conventional use thereof includes for vertical raising or lowering.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Examiner asserted conventional hand wheel for Dean’s handle thereby providing increased gripping area and thus facilitating easier rotation for operating Dean’s vertical control.

Regarding claim 15, which depends on claim 13,
 
 Dean as modified (see analysis of independent claim) suggests further comprising operating a camera (fig. 2b, camera 134) coupled to the swappable (as modified by Graham to be swappable) sensor carriage assembly (fig. 4, delivery capsule 130) during the moving the selected swappable sensor carriage assembly (fig. 4, delivery capsule 130) vertically, and confirming a vertical position of the selected swappable sensor carriage assembly (fig. 4, delivery capsule 130) ([0049] “To facilitate operation and examination of steam generator internals, a plurality of on-board camera assemblies are advantageously provided to provide visual feedback not only of the steam generator internals, but also of the immediately surroundings of the rover, such as to facilitate navigation”; [0071] “The camera 134 enhances the operator's ability to navigate the delivery capsule 130 vertically through the flow slots 220 and, for the pan, tilt and/or zoom embodiment, provides additional visual inspection capability as well”; [0054] “vertical extension and monitoring of the vertical position of the telescoping boom assembly 120” and “In conjunction with the vertical extension and monitoring of the vertical position of the telescoping boom assembly 120, the horizontal position of the telescoping boom assembly 120 is also preferably verified visually (e.g., via the delivery capsule camera 134”).


Claim(s) 16, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Dean in view of newly cited Graham and in further view of Applicant cited Maeyama with Applicant cited Nakamura et al (US 20070278851 A1; hereafter “Nakamura”).

Regarding independent claim 16,
 
 Dean teaches an inspection apparatus (fig. 4, vertical deployment system VDS 100) (Title “STEAM GENERATOR UPPER BUNDLE INSPECTION TOOLS”; [0035] “deployable support may be utilized in combination with the rail assembly 110 to provide a support to another steam generator component or surface”), comprising:
at least one telescoping pole (fig. 4, telescoping boom assembly 120);
a configurable (silent that the carriage itself is swappable) sensor carriage assembly (fig. 4, delivery capsule 130) coupled to the at least one telescoping pole (fig. 4, telescoping boom assembly 120), the sensor carriage assembly (fig. 4, delivery capsule 130) structured to accept at least one of a plurality of sensors (sensors of capsule 130); wherein the at least one of the plurality of sensors (sensors of capsule 130) comprises an (silent) ultrasonic sensor, a (silent) laser profiler, or (taught) a camera and a light ([0047] “one or more cameras or video recording devices, one or more LED packages or other lighting systems, one or more examination probes, an eddy current sensor and deployment tool, and/or retrieval tooling”; [0050] “comprises on-board video and lighting (color video, IR, UV, CCD, etc.) and optionally, one or more additional sensors and/or tools (e.g., a retrieval tool)”);
a lowering mechanism (actuating device with motor or crank handle) operationally coupled to the at least one telescoping pole (fig. 4, telescoping boom assembly 120) and structured to selectively extend or retract the at least one telescoping pole (fig. 4, telescoping boom assembly 120) thereby providing a selected vertical position of the sensor carriage assembly (fig. 4, delivery capsule 130);
an encoder ([0043] “encoders”; [0052] “rotary encoder”; [0053] “string encoders”; [0054] “encoder”) operatively coupled to the inspection apparatus (fig. 4, VDS 100), and adapted to determine movement thereof; and
a controller (controller for VDS; inclusive of control electronics 312 and control console 302 and control hardware 304, see fig. 14) configured to receive data from the at least one encoder ([0043] & [0052]-[0054] encoders) and to determine a location of the inspection apparatus (fig. 4, VDS 100) among the tubes (fig. 4, steam generator U-tubes 203) ([0054] “Computer-controlled or manually controlled machinery sensitively and accurately measures the height of the distal end of the telescoping boom assembly 120 to ensure precise vertical positioning and of the delivery capsule within the steam generator 200” and “vertical extension and monitoring of the vertical position of the telescoping boom assembly 120, the horizontal position of the telescoping boom assembly 120 is also preferably verified visually (e.g., via the delivery capsule camera 134 and/or numerically (e.g., encoder”).
Dean does not teach items: 1a) a drive module comprising a motor and a pair of wheels structured to engage a top tube of a vertically arranged layer of tubes, wherein the motor is operatively coupled to at least one wheel of the pair of wheels; 1) wherein the encoder is operatively coupled to at least one of the motor or the pair of wheels, and adapted to determine a movement of the drive module along the top tube; 1c) wherein the controller is configured to determine a location of the drive module along the top tube; and 2) where the sensor carriage assembly is swappable.
Regarding portions of item 1), Maeyama teaches an inspection apparatus (Title “Automatic tube circumference scanning apparatus”), comprising: 
 a drive module (motor module for driving motor-driven rollers) comprising a motor (motor for motor-driven rollers) and a pair of wheels (fig. 1, guide rollers 2a) structured to engage a top tube (fig. 1, uppermost superheater tube 1) of a vertically arranged layer of tubes (boiler tubes) (see for example fig. 10; Field of Invention) (col. 3, ll. 56-60 “upper and lower support/traverse sections 7 and 11 could be moved by making use of motor-driven rollers”), wherein the motor (motor for motor-driven rollers) is operatively coupled to at least one wheel (fig. 1, guide roller 2a) of the pair of wheels (fig. 1, guide rollers 2a); 
 at least one vertically movable rail (fig. 1, flexible rail 8 on rack 9); 
 a sensor carriage assembly (fig. 6, probe scanning section 16) (col. 3, ll. 37-47 “supersonic thickness probe 15”; col. 4, ll. 1-8 “also is possible for the probe scanning section to be loaded with various working apparatuses such as a contour measuring apparatus, a penetrative defect hunting apparatus, a fiberscope or a cleaning apparatus, and to be subjected to similar operations to perform desired measurements and operations”) coupled to the at least one vertically movable rail (fig. 1, flexible rail 8 on rack 9); and 
 a lowering mechanism (fig. 4, motor 12 with gear 13 with brake 14) operationally coupled to the at least one vertically movable rail (fig. 1, flexible rail 8 on rack 9) and structured to selectively extend or retract the at least one vertically movable rail (fig. 1, flexible rail 8 on rack 9) thereby providing a selected vertical position of the sensor carriage assembly (fig. 6, probe scanning section 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maeyama’s drive module with Dean’s inspection apparatus thereby providing a more versatile and advantageously operable inspection apparatus which can be more easily maneuvered into an initial position across a tube without need of a railing and therefore not limited by the extent thereof. Complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dean’s telescoping sensor carriage and actuating means therefor with Maeyama’s inspection apparatus thereby providing a more extensive inspection tool which can be rotated and extended into position.
Therefore, Dean as modified by Maeyama suggests a drive module comprising a motor and a pair of wheels structured to engage a top tube of a vertically arranged layer of tubes, wherein the motor is operatively coupled to at least one wheel of the pair of wheels; an encoder adapted to determine a movement of the inspection apparatus along the top tube; and a controller configured to receive data from the encoder and to determine a location of the inspection apparatus along the top tube.
 PRELIMINARY AMENDMENTDkt: GROB-0006-U01


Dean as modified by Maeyama still does not expressly state for item 1)  (additional emphasis in italics): an encoder operatively coupled to at least one of the motor or the pair of wheels, and adapted to determine a movement of the drive module along the top tube; and a controller configured to receive data from the encoder and to determine a location of the drive module along the top tube.
Further regarding item 1) pertaining to the aforementioned portions noted above, Nakamura teaches an encoder (fig. 2, encoder 10 with active sensor 30 having Hall element 35) operatively coupled to a wheel (not fully shown; see fig. 1, wheel W), wherein the encoder is an active feedback encoder and further wherein said encoder is a hall effect sensor disposed in at least one wheel (Title “Hub Unit for Driving Wheel”; [0076] “the sensor is an active sensor employing, for example, a Hall element or an MR element, and the sensing portion of the sensor directly faces the encoder without interposition between it and the encoder”; [0084] “FIG. 2 is a sectional view of an essential part of the hub unit for a driving wheel according to a first embodiment of the present invention shown in FIG. 1”; [0132] “the sensor 30 for detecting a speed of rotation is an active sensor constituted by a Hall element or an MR element, the sensing portion 35 thereof is disposed to directly face the magnetic encoder 10”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakamura’s encoder with at least one of Dean’s modified (by Maeyama) wheel thereby providing convenient means for determining movement of the modified drive module along the top tube and therefor providing increased sensitivity and precision in monitoring and controlling the apparatus and portions thereof as well as for the corresponding mapping of the inspections based on the location of the apparatus.
Therefore, Dean as further modified suggests an encoder (as modified by Nakamura’s encoder 10 with active sensor 30 having Hall element 35) operatively coupled to the pair of wheels (as modified by Maeyama’s guide rollers 2a), and adapted to determine a movement of the drive module (as modified by Maeyama’s motor module for driving motor-driven rollers) along the top tube (top boiler tube), and a controller (Dean, controller for VDS; inclusive of control electronics 312 and control console 302 and control hardware 304, see fig. 14) configured to receive data from the encoder and to determine a location of the drive module along the top tube (top boiler tube), wherein said wheel encoder (as modified by Nakamura’s encoder 10 with active sensor 30 having Hall element 35) is (claim 44 limitation) an active feedback encoder and further (claim 45 limitation) wherein said encoder is a hall effect sensor disposed in at least one of the pair of wheels (as modified by Maeyama’s guide rollers 2a). 
Regarding item 2):
Dean teaches a carriage which can have a variety of instruments, sensors, tools and/or payloads dependent upon the particular structure being inspected ([0035] “In general, the VDS 100 is designed for a vertical lift of instruments, sensors, tools and/or payloads about 30-33 feet or more, depending on the structure of the particular type of steam generator to be inspected”; [0047] “may comprise, but is not limited to, one or more cameras or video recording devices, one or more LED packages or other lighting systems, one or more examination probes, an eddy current sensor and deployment tool, and/or retrieval tooling”).
It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the present case, only ordinary skill in the art is required to make Dean’s carriage separable and has the expected advantage of enabling Dean’s chosen carriage to be of a particular type having the particular necessary/useful instruments, sensors, tools, and/or payloads for the particular type of inspected structure.
Furthermore, Graham teaches a swappable carriage (Title “RAIL CONDITION MONITORING SYSTEM WITH CARRIAGE”; [0010] ”carriage features a quick release design” and “modular unit configured for sensing and wirelessly transmitting data generated by ultrasonic sensing of the rail”; [0057] “quick connections between the carriage 10 and a modular, preferably palletized Carriage Support Unit (CSU) 90”).
The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making a component modularly separable is a common sense enhancement that is desirable for ease of configuring a sensing system for a particular inspected structure. See MPEP 2144(II).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dean’s carriage to be swappable—as supported by Graham’s quick connection swappable carriage for the expected reasons put forth above inclusive of being able to swap in a particular carriage carrying the particular necessary/useful instruments, sensors, tools, and/or payloads for the particular type of inspected structure, and thus saving on costs and/or time to either reconfigure without the benefit of a quick dis/connect structure and/or having a full additional sensor system to instead swap out for each particular inspection requirement.

Regarding claim 20, which depends on claim 16,
 
 Dean does not teach wherein the encoder is an active feedback controller.
 Nakamura teaches an encoder (fig. 2, encoder 10 with active sensor 30 having Hall element 35) operatively coupled to a wheel (not fully shown; see fig. 1, wheel W), wherein the encoder is an active feedback encoder and further wherein said encoder is a hall effect sensor disposed in at least one wheel (Title “Hub Unit for Driving Wheel”; [0076] “the sensor is an active sensor employing, for example, a Hall element or an MR element, and the sensing portion of the sensor directly faces the encoder without interposition between it and the encoder”; [0084] “FIG. 2 is a sectional view of an essential part of the hub unit for a driving wheel according to a first embodiment of the present invention shown in FIG. 1”; [0132] “the sensor 30 for detecting a speed of rotation is an active sensor constituted by a Hall element or an MR element, the sensing portion 35 thereof is disposed to directly face the magnetic encoder 10”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakamura’s encoder with at least one of Dean’s modified (by Maeyama) wheel for the same combination and motivation provided for the independent claim. See detailed analysis of independent claim.

Regarding claim 18, which depends on claim 16,
 
 Dean as modified (see analysis of independent claim) suggests wherein the swappable (as previously modified by Graham to be swappable) sensor carriage assembly (fig. 4, delivery capsule 130) comprises a quick connect mechanism (as previously modified by Graham to have quick connect mechanism. Graham: [0010] ”carriage features a quick release design” and “modular unit configured for sensing and wirelessly transmitting data generated by ultrasonic sensing of the rail”; [0057] “quick connections between the carriage 10 and a modular, preferably palletized Carriage Support Unit (CSU) 90”).

Regarding claim 21, which depends on claim 16,
 
 Dean as modified (see analysis of independent claim) suggests further comprising a vertical encoder ([0043] & [0053]-[0054] encoders) operatively engaged with the lowering mechanism (actuating device with motor or crank handle) and adapted to determine a vertical position of the swappable ((as previously modified by Graham to be swappable) sensor carriage assembly (fig. 4, delivery capsule 130) ([0054] “vertical extension and monitoring of the vertical position of the telescoping boom assembly 120”).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Dean in view of Applicant cited Maeyama, Applicant cited Kelly, and in further view of newly cited Graham with newly cited Lauder et al (US 20180009113 A1; hereafter “Lauder”)
Regarding claim 4, which depends on claim 3,
 
 Dean does not teach a quick connect mechanism, nor wherein the quick connect mechanism comprises a pin or a set screw.
Graham teaches a swappable carriage having a quick connect mechanism (Title “RAIL CONDITION MONITORING SYSTEM WITH CARRIAGE”; [0010] ”carriage features a quick release design” and “modular unit configured for sensing and wirelessly transmitting data generated by ultrasonic sensing of the rail”; [0057] “quick connections between the carriage 10 and a modular, preferably palletized Carriage Support Unit (CSU) 90”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dean’s carriage to be swappable—as supported by Graham’s quick connection swappable carriage for the same combination and motivations provided for the analysis of the independent claim.
Dean as modified (by Graham) still does not teach wherein the quick connect mechanism comprises a pin or a set screw.
However, the Examiner takes Official Notice that pins and screws are conventional connection mechanisms, and further that pins and screws are well-known for being able to be quickly placed or removed.
Furthermore, and as factual evidence of the aforementioned use of a pin, Lauder teaches wherein a quick connect mechanism comprises a pin (Title “QUICK-CHANGE CLAMP ARMS FOR ROBOT END EFFECTORS, SYSTEMS INCLUDING THE SAME, AND RELATED METHODS”; [0005] “quick-change clamp arm for use with a robot end effector” and “anchor pin”; [0031] “any suitable type of end effector and tool” and “and/or a sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a conventional pin (as supported by Lauder) or screw thereby providing a convenient and well-known quick changing mechanism for use with an interchangeable sensor component portion of an inspection robot (fig. 4, VDS 100).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Dean in view of Applicant cited Maeyama with Applicant cited Nakamura, and in further view of newly cited Graham with newly cited Lauder.
Regarding claim 19, which depends on claim 18,
 
 Dean does not teach a quick connect mechanism, nor wherein the quick connect mechanism comprises a pin or a set screw.
Graham teaches a swappable carriage having a quick connect mechanism (Title “RAIL CONDITION MONITORING SYSTEM WITH CARRIAGE”; [0010] ”carriage features a quick release design” and “modular unit configured for sensing and wirelessly transmitting data generated by ultrasonic sensing of the rail”; [0057] “quick connections between the carriage 10 and a modular, preferably palletized Carriage Support Unit (CSU) 90”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dean’s carriage to be swappable—as supported by Graham’s quick connection swappable carriage for the same combination and motivations provided for the analysis of the independent claim.
Dean as modified (by Graham) still does not teach wherein the quick connect mechanism comprises a pin or a set screw.
However, the Examiner takes Official Notice that pins and screws are conventional connection mechanisms, and further that pins and screws are well-known for being able to be quickly placed or removed.
Furthermore, and as factual evidence of the aforementioned use of a pin, Lauder teaches wherein a quick connect mechanism comprises a pin (Title “QUICK-CHANGE CLAMP ARMS FOR ROBOT END EFFECTORS, SYSTEMS INCLUDING THE SAME, AND RELATED METHODS”; [0005] “quick-change clamp arm for use with a robot end effector” and “anchor pin”; [0031] “any suitable type of end effector and tool” and “and/or a sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a conventional pin (as supported by Lauder) or screw thereby providing a convenient and well-known quick changing mechanism for use with an interchangeable sensor component portion of an inspection robot (fig. 4, VDS 100).

Allowable Subject Matter
Claim(s) 2 is/are would be allowable if rewritten to overcome the rejection(s) under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
 Claim(s) 11, and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 2, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture an inspection apparatus for inspecting a vertically arranged layer of tubes comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “a drive module comprising a pair of wheels structured to engage a top tube of a vertically arranged layer of tubes", “a swappable sensor carriage assembly coupled to the at least one telescoping pole”, “a lowering mechanism operationally coupled to the at least one telescoping pole”, “and an encoder comprising a passive wheel, a spring, and a sliding coupler”,  “the…spring structured to bias the passive wheel toward the top tube to ensure contact between the passive wheel and a surface of the top tube” in further combination with the remaining limitation(s) of the claim. 
Regarding dependent claim 11, 
 
the prior art fails to disclose or motivate one skilled in the art to perform a method of inspecting horizontal tubes in an industrial environment comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “positioning a drive module of the inspection robot on a top tube of the plurality of vertically arranged layers of tubes”, 105Attorney Docket No. GROB-0006-U01-CO1“moving the swappable sensor carriage assembly of the inspection robot vertically to align with a selected tube of the plurality of vertically arranged layers of tubes”, “interrogating the selected tube with the desired sensor of the selected swappable sensor carriage assembly as the inspection robot travels along a length of the top tube of the plurality of vertically arranged layers of tubes", and “determining a movement of the drive module along the top tube using an encoder including a passive wheel, a spring, and a sliding coupler” & “biasing, using the spring, the passive wheel toward the top tube to ensure contact between the passive wheel and a surface of the top tube” in further combination with the remaining limitation(s) of the claim. 
Regarding dependent claim 17, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture an inspection apparatus comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “a drive module comprising…a pair of wheels structured to engage a top tube of a vertically arranged layer of tubes", “a swappable sensor carriage assembly coupled to the at least one telescoping pole”, “a lowering mechanism operationally coupled to the at least one telescoping pole”, “an encoder…adapted to determine a movement of the drive module along the top tube”,  “wherein the encoder comprises a passive wheel, a spring, and a sliding coupler, the spring being structured to bias the passive wheel toward the top tube to ensure contact between the passive wheel and a surface of the top tube” in further combination with the remaining limitation(s) of the claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. The Examiner notes in particular newly cited US-20120116583-A1 pertaining to an inspection transducer carriage can be attached to the chassis in a modular and reconfigurable arrangement.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856